Case 2:20-cv-00353-RAJ-RJK Document 12 Filed 07/01/20 Page 1 of 3 PageID# 619



                          UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF VIRGINIA
                               NORFOLK DIVISION

 Chris Herring Photography LLC; and
 Chris Herring,
                      Plaintiffs,
        v.
                                                         Case No. 2:20-cv-00353
 Mark R. Herring, in his capacity as Virginia
 Attorney General; and R. Thomas Payne, II,     Notice of Errata for Complaint in Attorney
 in his capacity as Director of the Virginia                 Signature Blocks
 Division of Human Rights and Fair Housing,
                      Defendants.




       On June 30, 2020, Plaintiffs filed a lawsuit in this Court in the above-referenced

matter. The Complaint was filed in error without Plaintiffs’ signed Declaration page. See

ECF No. 1. Attached to this Notice of Errata is a copy of the signed Declaration page.

       In addition, there were errors in the signature blocks of the remaining documents

regarding the updated law firm name for Steve C. Taylor and the addition of L. Carter

Budwell. The correct information is as follows:

 Steve C. Taylor                                L. Carter Budwell
 Virginia Bar No. 31174                         Virginia Bar No. 90593
 The Alliance Legal Group, PLLC                 The Alliance Legal Group, PLLC
 133 Mount Pleasant Road                        133 Mount Pleasant Road
 Chesapeake, VA 23322                           Chesapeake, VA 23322
 (757) 482-5705                                 (757) 455-9590
 (757) 546-9535 (facsimile)                     (757) 455-9591 (facsimile)
 stevetaylor@call54legal.com                    carter@call54legal.com
Case 2:20-cv-00353-RAJ-RJK Document 12 Filed 07/01/20 Page 2 of 3 PageID# 620




Respectfully submitted this 1st day of July, 2020.



                                             By: s/ Steve C. Taylor
 Jonathan A. Scruggs
 Arizona Bar No. 030505*                      Steve C. Taylor
 Alliance Defending Freedom                   Virginia Bar No. 31174
 15100 N. 90th Street                         The Alliance Legal Group, PLLC
 Scottsdale, AZ 85260                         133 Mount Pleasant Road
 (480) 444-0020                               Chesapeake VA 23322
 (480) 444-0028 (facsimile)                   (757) 482-5705
 jscruggs@ADFlegal.org                        (757) 546-9535 (facsimile)
                                              stevetaylor@call54legal.com
 David A. Cortman
 Georgia Bar No. 188810*                      L. Carter Budwell
 Alliance Defending Freedom                   Virginia Bar No. 90593
 1000 Hurricane Shoals Rd. NE                 The Alliance Legal Group, PLLC
 Ste. D-1100                                  133 Mount Pleasant Road
 Lawrenceville, GA 30043                      Chesapeake VA 23322
 (770) 339-0774                               (757) 455-9590
 (770) 339-6744 (facsimile)                   (757) 455-9591 (facsimile)
 dcortman@ADFlegal.org                        carter@call54legal.com

 Johannes S. Widmalm-Delphonse
 Minnesota Bar No. 396303*
 Alliance Defending Freedom
 20116 Ashbrook Place, Suite 258
 Ashburn, VA 20147
 (571) 707-4655
 (571) 707-4656 (facsimile)
 jwidmalmdelphonse@ADFlegal.org

                                  ATTORNEYS FOR PLAINTIFFS

*Admission for Pro Hac Vice pending




                                                2
Case 2:20-cv-00353-RAJ-RJK Document 12 Filed 07/01/20 Page 3 of 3 PageID# 621



                                CERTIFICATE OF SERVICE

       I hereby certify that on the 1st day of July, 2020, I electronically filed the foregoing paper

with the Clerk of Court using the ECF system, and I hereby certify that the foregoing paper will

be served via private process server with the Summons and Complaint to the participants:

 Mark R. Herring, Attorney General                   R. Thomas Payne, II, Director
 Commonwealth of Virginia                            Civil Rights Unit/SAAG Fair Housing
 Office of the Attorney General                      Division of Human Rights and Fair Housing
 202 North Ninth Street                              Office of the Attorney General
 Richmond, VA 23219                                  202 North Ninth Street
                                                     Richmond, VA 23219



                                                  s/ Steve C. Taylor
                                                  Steve C. Taylor
                                                  Attorney for Plaintiffs




                                                 3
